

Exhibit 10.1
WESTROCK COMPANY
EMPLOYEE STOCK PURCHASE PLAN
EFFECTIVE
FEBRUARY 2, 2016
















































































--------------------------------------------------------------------------------






WESTROCK COMPANY
EMPLOYEE STOCK PURCHASE PLAN
 
1.
Purpose

The primary purpose of the Plan is to encourage Stock ownership by each Eligible
Employee of WestRock and each Designated Subsidiary in the belief that such
ownership will increase his or her interest in the success of WestRock and will
provide an additional incentive for him or her to remain in the employ of
WestRock or such Designated Subsidiary. WestRock intends that the Plan
constitute an “employee stock purchase plan” within the meaning of § 423 of the
Code and, further, intends that any ambiguity in the Plan or any related
offering be resolved to effect such intent.
 
2.
Effective Date

This Plan is first effective as of February 2, 2016, subject to the approval of
WestRock’s stockholders.
 
3.
Definitions

3.1 Account shall mean the separate bookkeeping account which shall be
established and maintained by the Administrator for each Participant for each
Purchase Period to record the payroll deductions made on his or her behalf to
purchase Stock under the Plan.
3.2 Administrator shall mean the Board or any person or persons appointed by the
Board to administer the Plan. Unless determined otherwise by the Board, the
Administrator shall be the WestRock Company Administrative Committee as
appointed to administer WestRock’s employee benefit plans.
3.3 Authorization shall mean the participation election and payroll deduction
authorization form which an Eligible Employee shall be required to properly
complete and timely file with the Administrator before the end of an Enrollment
Period in order to participate in the Plan for the related Purchase Period. The
Administrator shall establish rules and procedures relating to the means by
which Eligible Employees may submit Authorizations (which may include online or
electronic enrollment) and the times during which Authorizations must be
submitted.
3.4 Board shall mean the Board of Directors of WestRock.
3.5 Code shall mean the Internal Revenue Code of 1986, as amended.
3.6 Designated Subsidiary shall mean a Subsidiary corporation that the
Administrator has designated as eligible to participate in the Plan.
3.7 Eligible Employee shall mean each employee of WestRock or a Designated
Subsidiary except an employee who would own (immediately after the grant of an
option under the Plan) stock possessing 5% or more of the total combined voting
power or value of all classes of stock of WestRock or of its parent or
subsidiary corporation based on the rules set forth in § 423(b)(3) and § 424 of
the Code. The Administrator may, prior to the Enrollment Period for an offering
under the Plan and on a uniform and nondiscriminatory basis, determine that the
Eligible Employees with respect to such Offering will not include—
(a) an employee who has been employed less than 2 years (within the meaning of
the Code § 423(b)(4)(A)) (or such lesser period of time as may be determined by
the Administrator),
(b) an employee who customarily is employed (within the meaning of Code §
423(b)(4)(B)) 20 hours or less per week (or such lesser period of time as may be
determined by the Administrator), and
(c) an employee who customarily is employed (within the meaning of Code §
423(b)(4)(C)) for not more than 5 months in any calendar year (or such lesser
period of time as may be determined by the Administrator),
 
1




--------------------------------------------------------------------------------




In addition, an employee who is a member of a collective bargaining unit that
has elected, on behalf of its members, not to participate in the Plan in
accordance with the requirements of § 423 of the Code, shall not be treated as
an Eligible Employee while such election remains in effect.
3.8 Enrollment Period shall mean a period preceding a Purchase Period during
which Eligible Employees may elect to participate in the Plan for such Purchase
Period. The Administrator shall establish the timing and duration of each
Enrollment Period. Unless otherwise determined by the Administrator, the
Enrollment Period shall be of approximately one month’s duration.
3.9 Offering shall mean an offer under the Plan to purchase shares of Stock on a
Purchase Date.
3.10 Participant shall mean for each Purchase Period an Eligible Employee who
has satisfied the requirements set forth in § 7 for such Purchase Period.
3.11 Participating Employer shall for each Participant, as of any date, mean
WestRock or a Designated Subsidiary, whichever employs such Participant as of
such date.
3.12 Plan shall mean this WestRock Company Employee Stock Purchase Plan as set
forth herein and as hereafter amended from time to time.
3.13 Purchase Date shall mean for each Purchase Period the last day of such
Purchase Period.
3.14 Purchase Period shall mean a period established by the Administrator during
which payroll deductions shall be made pursuant to an offering under the Plan.
Unless otherwise established by the Administrator prior to the beginning of a
Purchase Period, all Purchase Periods will be of 3 months’ duration, with the
first Purchase Period beginning May 1, 2016 and ending on July 31, 2016. In no
event shall any Purchase Period exceed 27 months.
3.15 Purchase Price shall mean for each Purchase Period 85% of the average of
the high and low sales prices for a share of Stock and reported on the New York
Stock Exchange (or such other exchange on which the Stock is traded) on the last
day of such Purchase Period, as such prices are determined in good faith by the
Administrator in accordance with the requirement of Code § 423; provided, if no
such prices are so reported for any such day, the average of the high and low
sales prices for such day shall be deemed to be the average of the high and low
sales prices for a share of Stock which was so reported on the most recent day
before such day.
3.16 Stock shall mean the $0.01 par value Common Stock of WestRock.
3.17 Subsidiary shall mean each corporation which is in an unbroken chain of
corporations beginning with WestRock in which each corporation in such chain
(except for the last corporation in such chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain, as determined pursuant to § 424(f).
3.18 WestRock shall mean WestRock Company, a Delaware corporation, and any
successor to WestRock.
 
4.
Offerings

Offerings to purchase shares of Stock shall be made to Participants in
accordance with the Plan from time to time at the discretion of the
Administrator. The Administrator will determine the terms of each Offering,
provided that each Offering shall satisfy the requirements of § 423(b)(5) of the
Code.
 
5.
Shares Available Under the Plan

Subject to adjustment as provided in § 15, a maximum of 2,500,000 shares of
Stock shall be reserved for purchase from WestRock upon the exercise of options
granted under § 9 of the Plan. Any shares of Stock which are subject to options
granted as of the first day of a Purchase Period but which are not purchased on
the related Purchase Date shall again become available under the Plan.
 
2




--------------------------------------------------------------------------------




6.
Administration

The Administrator shall be responsible for the administration of the Plan and
shall have the power in connection with such administration to interpret the
Plan, to establish rules and procedures it deems appropriate to administer the
Plan, and to take such other action in connection with such administration as it
deems necessary or equitable under the circumstances. The Administrator also
shall have the power to delegate the duty to perform such administrative
functions as the Administrator deems appropriate under the circumstances and any
action taken in accordance with such delegation shall be considered the action
of the Administrator. Any person to whom the duty to perform an administrative
function is delegated shall act on behalf of and shall be responsible to the
Administrator for such function. Any action or inaction by or on behalf of the
Administrator under the Plan shall be final and binding on each Eligible
Employee, each Participant and on each other person who makes a claim under the
Plan based on the rights, if any, of any such Eligible Employee or Participant
under the Plan.
 
7.
Participation

Each person who is an Eligible Employee on the first day of an Enrollment Period
shall be a Participant in the Plan for the related Purchase Period if:
 
 
(1)
he or she properly completes an Authorization with the Administrator on or
before the last day of such Enrollment Period to purchase shares of Stock
pursuant to the option granted under § 9, and

 
 
(2)
his or her employment as an Eligible Employee continues throughout the period
which begins on the first day of such Enrollment Period and ends on the first
day of the related Purchase Period. Employment as an Eligible Employee shall not
be treated as interrupted by a transfer directly between WestRock and any
Designated Subsidiary or between one Designated Subsidiary and another
Designated Subsidiary.

An Authorization shall require an Eligible Employee to provide such information
and to take such action as the Administrator in its discretion deems necessary
or helpful to the orderly administration of the Plan, including specifying (in
accordance with § 8) his or her payroll deductions to purchase shares of Stock
pursuant to the option granted under § 9 and whether he or she desires such
Authorization to remain in effect for one or more than one Purchase Period. A
Participant’s status as such shall terminate for a Purchase Period (for which he
or she has an effective Authorization) at such time as his or her Account has
been withdrawn under § 12 or § 13 or the purchases and distributions
contemplated under § 10 with respect to his or her Account have been completed,
whichever comes first.
 
8.
Payroll Deductions

(a) Initial Authorization. Each Participant’s Authorization made under § 7 shall
specify the specific dollar amount (unless the Administrator determines that
contributions may be designated as a percentage of compensation) which he or she
authorizes his or her Participating Employer to deduct from his or her
compensation each pay period (as such pay period is determined in accordance
with his or her Participating Employer’s standard payroll policies and
practices) during the Purchase Period for which such Authorization is in effect
to purchase shares of Stock pursuant to the option granted under § 9.
The Administrator may establish uniform rules regarding (i) the types of
compensation from which deductions may be taken, and (ii) limitations on the
dollar amounts (or percentages of compensation) that may be withheld from a
Participant’s compensation, provided that all such limitations shall satisfy the
requirements of § 423(b)(5).
(b) Modifications. A Participant shall have the right to make one amendment to
an Authorization after the end of an Enrollment Period to reduce or to stop the
payroll deductions which he or she previously had authorized for the related
Purchase Period, and such reduction shall be effective as soon as practicable
after the Administrator actually receives such amended Authorization. The
Administrator may establish procedures and deadlines by which Participants must
make such amendments to an Authorization.
 
3




--------------------------------------------------------------------------------






(c) Account Credits, General Assets and Taxes. All payroll deductions made for a
Participant shall be credited to his or her Account as of the pay day as of
which the deduction is made. All payroll deductions shall be held by WestRock,
by WestRock’s agent or by one, or more than one, Designated Subsidiary (as
determined by the Administrator) as part of the general assets of WestRock or
any such Designated Subsidiary, and each Participant’s right to the payroll
deductions credited to his or her Account shall be those of a general and
unsecured creditor. No interest or earnings shall be credited to a Participant’s
Account. WestRock, WestRock’s agent or such Designated Subsidiary shall have the
right to withhold on payroll deductions to the extent such person deems
necessary or appropriate to satisfy applicable tax laws.
(d) Cash Payments. A Participant may not make any contribution to his or her
Account except through payroll deductions made in accordance with this § 8;
provided, however, that the Administrator may allow participants to make
contributions by check or other means instead of payroll deductions if, for any
Offering, the Administrator determines that such other contributions are
permissible under § 423.
 
9.
Granting of Option

(a) General Rule. Subject to § 9(b) and § 9(c), each person who is a Participant
for a Purchase Period automatically shall be deemed to have been granted an
option to purchase the number of whole and fractional shares of Stock (not to
exceed 50,000 shares, subject to adjustment under § 15 of the Plan) as may be
purchased with the payroll deductions credited to the Participant’s Account
during the applicable Purchase Period. Each such option shall be exercisable
only in accordance with the terms of the Plan. The Administrator shall determine
the elements of pay to be included in compensation for purposes of the Plan and
may change the definition on a prospective basis.
(b) Statutory Limitation. No option granted by operation of the Plan to any
Eligible Employee under § 9(a) shall permit his or her rights to purchase shares
of Stock under the Plan or under any other employee stock purchase plan (within
the meaning of § 423 of the Code) or any other shares of Stock under any other
employee stock purchase plans (within the meaning of § 423 of the Code) of
WestRock and its parent or any of its subsidiaries (within the meaning of §
424(f) of the Code) to accrue (within the meaning of § 423(b)(8) of the Code) at
a rate which exceeds $25,000 of the fair market value of such stock for any
calendar year. Such fair market value shall be determined as of the first day of
the Purchase Period for which the option is granted.
(c) Insufficient Available Shares. If the number of shares of Stock available
for purchase for any Purchase Period is insufficient to cover the number of
shares which Participants have elected to purchase through effective
Authorizations, then each Participant’s option to purchase shares of Stock for
such Purchase Period shall be reduced to the number of shares of Stock
(including any fractional share) which the Administrator shall determine by
multiplying the number of shares of Stock available for options for such
Purchase Period by a fraction, the numerator of which shall be the number of
shares of Stock for which such Participant would have been granted an option
under § 9(a) if sufficient shares were available and the denominator of which
shall be the total number of shares of Stock for which options would have been
granted to all Participants under § 9(a) if sufficient shares were available.
 
10.
Exercise of Option

(a) General Rule. Unless a Participant files an amended Authorization under §
10(b) or § 12 on or before the Purchase Date for a Purchase Period for which he
or she has an effective Authorization, his or her option shall be exercised
automatically on such Purchase Date for the purchase of as many shares of Stock
(including any fractional share) as the balance credited to his or her Account
as of that date will purchase at the Purchase Price for such shares of Stock if
he or she also is an Eligible Employee on such Purchase Date.
(b) Partial Exercise. A Participant may file an amended Authorization under this
§ 10 with the Administrator before a Purchase Date (and by the deadline
established by the Administrator) to elect, effective as of such Purchase Date,
to exercise his or her option with respect to a specific dollar amount which is
less than the
 
4








--------------------------------------------------------------------------------




aggregate amount of payroll deductions made by such Participant pursuant to § 8,
and any such amended Authorization shall be effective only if such Participant
is an Eligible Employee on such Purchase Date.
(c) Automatic Refund. If a Participant’s Account has a remaining balance after
his or her option has been exercised as of a Purchase Date under this § 10, such
balance automatically shall be refunded to the Participant in cash (without
interest) as soon as practicable following such Purchase Date.
 
11.
Delivery of Shares

(a) Registration of Shares. Shares of Stock purchased upon the exercise of an
option under the Plan may be registered in book entry form or represented in
certificate form and shall be held for, or at the Participant’s direction and
expense, delivered to the Participant and shall be registered in (1) his or her
name or, if the Participant so directs on his or her Authorization filed with
the Administrator on or before the Purchase Date for such option and if
permissible under applicable law, (2) the names of the Participant and one such
other person as may be designated by the Participant, as joint tenants with
rights of survivorship; provided, however, WestRock shall not have any
obligation to deliver a certificate to a Participant which represents a
fractional share of Stock. No Participant (or any person who makes a claim
through a Participant) shall have any interest in any shares of Stock subject to
an option until such option has been exercised and the related shares of Stock
actually have been delivered to such person or have been transferred to an
account for such person at a broker-dealer designated by the Administrator.
(b) Limitation on Transfers. Shares of Stock acquired under the Plan may not be
sold or transferred, other than by will or laws of descent and distribution or
to joint ownership with a Participant’s spouse, for a period of 6 months
following the Purchase Date on which such shares were acquired. The foregoing
restriction on resales does not apply to shares of Stock acquired through the
reinvestment of dividends.
 
12.
Voluntary Account Withdrawal

A Participant may elect to withdraw the entire balance credited to his or her
Account for a Purchase Period by completing in writing and filing an amended
Authorization with the Administrator on or before the Purchase Date for such
period. If a Participant makes such a withdrawal election, such balance shall be
paid to him or her in cash (without interest) as soon as practicable after such
amended Authorization is filed, and no further payroll deductions shall be made
on his or her behalf for the remainder of such Purchase Period. If a Participant
dies on or before a Purchase Date and the Administrator has timely notice of his
or her death, the Administrator shall deem such Participant to have elected to
withdraw the entire balance credited to his or her Account under this § 12.
 
13.
Termination of Employment

If a Participant’s employment as an Eligible Employee terminates on or before
the Purchase Date for a Purchase Period for any reason whatsoever, his or her
Account shall be distributed in cash as soon as practicable as if he or she had
elected to withdraw his or her Account under § 12 immediately before the date
his or her employment terminated. However, if a Participant is transferred
directly between WestRock and a Designated Subsidiary or between one Designated
Subsidiary and another Designated Subsidiary while he or she has an
Authorization in effect, his or her employment shall not be treated as
terminated merely by reason of such transfer and any such Authorization shall
(subject to all the terms and conditions of the Plan) remain in effect after
such transfer.
 
14.
Transferability

Neither the balance credited to a Participant’s Account nor any rights to the
exercise of an option or to receive shares of Stock under the Plan may be
assigned, encumbered, alienated, transferred, pledged, or otherwise disposed of
in any way by a Participant during his or her lifetime or by any other person
during his or her lifetime, and any attempt to do so shall be without effect;
provided, however, that the Administrator in its absolute discretion may treat
any such action as an election by a Participant to withdraw the balance credited
to his or her Account in accordance with § 12.
 
5




--------------------------------------------------------------------------------




15.
Adjustment

The number of shares of Stock covered by outstanding options granted pursuant to
the Plan and the related Purchase Price and the number of shares of Stock
available under the Plan shall be adjusted by the Board in an equitable manner
to reflect any change in the capitalization of WestRock, including, but not
limited to such changes as dividends paid in the form of Stock or Stock splits.
Furthermore, the Board shall adjust (in a manner which satisfies the
requirements of § 424(a) of the Code) the number of shares of Stock available
under the Plan and the number of shares of Stock covered by options granted
under the Plan and the related Option Prices in the event of any corporate
transaction described in § 424(a) of the Code. Any such adjustment under this §
15 may create fractional shares of Stock or a right to acquire a fractional
share. An adjustment made under this § 15 by the Board shall be conclusive and
binding on all affected persons.
 
16.
Amendment or Termination

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate in light of, and consistent with, § 423 of
the Code and the laws of the State of Delaware, and any such amendment shall be
subject to the approval of WestRock’s stockholders to the extent such approval
is required under § 423 of the Code or the laws of the State of Delaware or to
the extent such approval is required under applicable law or stock exchange
listing requirements. The Board also may terminate the Plan or any Offering made
under the Plan at any time.
 
17.
Notices

All Authorizations and other communications from a Participant to the
Administrator under, or in connection with, the Plan shall be deemed to have
been filed with the Administrator when actually received in the form specified
by the Administrator at the location, or by the person, designated by the
Administrator for the receipt of such Authorizations and communications.
 
18.
Employment

No offer under the Plan shall constitute an offer of employment, and no
acceptance of an offer under the Plan shall constitute an employment agreement.
Any such offer or acceptance shall have no bearing whatsoever on the employment
relationship between any Eligible Employee and WestRock or any subsidiary of
WestRock, including a Designated Subsidiary. Finally, no Eligible Employee shall
be induced to participate in the Plan by the expectation of employment or
continued employment.
 
19.
Headings, References and Construction

The headings to sections in the Plan have been included for convenience of
reference only. Except as otherwise expressly indicated, all references to
sections (§) in the Plan shall be to sections (§) of the Plan. This Plan shall
be interpreted and construed in accordance with the laws of the State of
Delaware.
 
6






